Citation Nr: 1218494	
Decision Date: 05/24/12    Archive Date: 06/07/12	

DOCKET NO.  08-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, claimed as the result of military sexual trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to May 1982.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disability.  In that regard, it is contended that the Veteran's current psychiatric disability (to include a posttraumatic stress disorder) is in some way causally related to inservice military sexual trauma, specifically, the taking of inappropriate liberties by the Veteran's various drill instructors, and other inappropriate sexual behavior by those same drill instructors during the Veteran's period of basic training.  Significantly, service personnel records would appear to indicate that the Veteran underwent basic military training at Fort Dix, New Jersey during the period from August 4, to September 18, 1980.  

Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of the presence of an acquired psychiatric disorder, including posttraumatic stress disorder.  However, the Veteran's service separation examination is not at this time a part of the Veteran's claims folder.  In point of fact, the last service treatment record currently on file consists of a record of gynecologic treatment in March 1982, approximately two months prior to the Veteran's final discharge from service.  To date, it is unclear whether appropriate measures have been taken to procure the Veteran's missing service separation examination.  Under the circumstances, further development in this area will be undertaken prior to a final adjudication of the Veteran's current claim.  

The Board further notes that, based on a review of the evidence of record, the earliest clinical indication of the presence of an arguably chronic psychiatric disorder consists of a private treatment record in August 2006, approximately 24 years following the Veteran's discharge from service.  At that time, the Veteran complained that she had always been "hyper" or "on the go."  While no overt mania was presented, the Veteran did complain of irritability.  The pertinent diagnoses noted were mood disorder (not otherwise specified); panic disorder; and "rule out" attention deficit hyperactivity disorder.  

Significantly, in a subsequent private outpatient treatment record dated in December 2006, the Veteran indicated that she suffered from repressed memories of having been molested as a child "for years by the man next door."  Further noted was a period of service in the United States Army, where the Veteran's drill sergeants reportedly "used to have sex" with the new recruits.  According to the Veteran, while she was "touched" by one of those drill sergeants, she never had sexual relations with him.  However, she did feel guilty that she had never told anyone about the events in question.  The pertinent diagnosis noted was once again mood disorder.  Also noted was a diagnosis of "rule out" posttraumatic stress disorder.  

In support of her claim, the Veteran has submitted various photographs of the drill instructors who reportedly sexually abused and/or harassed her and other recruits.  However, to date, she has failed to provide the names of those individuals, or other specific information which would allow her claims to be investigated.  She has not indicated whether these individuals were ever investigated for allegations similar to those she is making.  Such information, it should be noted, is arguably vital to a proper adjudication of the Veteran's current claim.  

Finally, the Board observes that, based on a review of her claims folder, the Veteran has yet to be afforded a VA psychiatric examination for the purpose of determining the exact nature and etiology of her claimed psychiatric disorder.  In light of the aforementioned, the Board is of the opinion that such an examination would be appropriate prior to a final adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.  

Accordingly, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the appropriate service department and/or record storage facility, with a request that they provide copies of any additional service treatment records for the Veteran, and, in particular, the above-referenced service separation examination.  All such records, once obtained, should be made a part of the Veteran's claims folder.  Should the RO/AMC be unable to obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.  

2.  The RO/AMC should then contact the Veteran, with a request that she provide the full names of the drill instructors responsible for the aforementioned inappropriate behavior, in addition to the dates, times, and locations where such inappropriate behavior occurred.  She should be asked to provide any information that she has concerning any investigations of these individuals for allegations such as she has made.  She should provide information concerning the approximate dates of any investigations of which she is aware.  Following receipt of that information, the RO/AMC should once again contact the appropriate service department and/or record storage facility, with a request that they provide copies of any and all records of proceedings taken against those drill instructors for misconduct, harassment, or any other inappropriate behavior.  Once again, all attempts to procure those records should be documented in the claims file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  Moreover, the Veteran and her representative should be informed of any such problem.  

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2008, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure those records must be documented in the claims file.  If the RO/AMC cannot obtain such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The Veteran must then be given an opportunity to respond.  

4.  The Veteran should then be afforded a VA psychiatric examination in order to more accurately determine the exact nature and etiology of her claimed psychiatric disability.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be notified that it is her responsibility to report for any scheduled VA examination, and to cooperate in the development of her claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice which was sent was returned as undeliverable.  

Following completion of the psychiatric examination, the examiner should specifically comment as to whether the Veteran currently shows signs of a chronic, clinically-identifiable acquired psychiatric disorder (to include posttraumatic stress disorder), and, if so, whether that psychiatric disability at least as likely as not (50 percent probability or more) had its origin during, or is in some way the result of, the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  Moreover, the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  

5.  The RO/AMC should then review the examination report to ensure that it is complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all pertinent records in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

6.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in June 2008.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



